Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted on 03/26/20, 05/06/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
3.	Claims 1-24 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	5. (Currently amended) The probe card assembly of claim 3, further comprising a guide plate having a first hole and a second hole, wherein the first probe pin is disposed in the first hole and the second probe pin is disposed in the second hole. 

Reasons for Allowance
4.	Claims 1-24 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record Wang et al. (US 2014/0167799) teaches the limitation of A probe card assembly for testing a wafer having a plurality of wafer pads [Figures 1-2, 5, a probe card assembly for testing a wafer having a plurality of wafer pads is shown], the probe card assembly comprising: a board having a plurality of probe card pads on a surface [Figures 1-2, 5, a board 220 having a plurality of probe card pads on a surface is shown]; a first probe pin comprising a first conductive region in contact with a first probe card pad of the plurality of probe card pads and extending in a first direction perpendicular to the surface, the first probe pin configured to contact a wafer pad [Figures 1-2, 5, a first probe pin 264 comprising a first conductive region is shown]; a second conductive region [Figures 1-2, 5, a second conductive region 264 (short) is shown].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “second conductive region adjacent the first conductive region and electrically connected to the first probe card pad, wherein the second conductive region is configured to be separated from the wafer pad by a dielectric material when the probe pin contacts the wafer pad” in combination with other limitations of the claim.
7.	Claims 2-12 are also allowed as they further limit claim 1.
8.	Regarding claim 13, the prior art of record Wang et al. (US 2014/0167799) teaches A probe card assembly for testing a wafer having a plurality of wafer pads [Figures 1-2, 5, a probe card assembly for testing a wafer having a plurality of wafer pads is shown], the probe card assembly comprising: a board having a plurality of probe card pads on a surface [Figures 1-2, 5, a board 220 having a plurality of wafer pads is shown]; a plurality of probe pins extending through a substrate along a first direction perpendicular to the surface [Figures 1-2, 5, a plurality of pins 264 shown extending through a substrate 260]; - 23 -a first probe pin of the plurality of probe pins in contact with a first probe card pad of the plurality of probe card pads, and having a needle configured to contact a first wafer pad of the plurality of wafer pads, a second probe pin of the Figures 1-2, 5, a first and a second probe pins 264 (left and right) shown configured to contact a first and a second wafer pad 262].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “a conductive region adjacent the first probe pin, the conductive region electrically connected to the first probe card pad, and configured to be separated from the first wafer pad by a dielectric material when the first probe pin contacts the first wafer pad” in combination with other limitations of the claim.
9.	Claims 14-21 are also allowed as they further limit claim 13.
10.	Regarding claim 22, the prior art of record Wang et al. (US 2014/0167799) An interposer for an automated test equipment (ATE) [Figures 1-2, 5, an interposer for an ATE is shown], comprising: a substrate having a first surface and a second surface offset in a first direction from the first surface [Figures 1-2, 5, a substrate 260 having a first and a second surface offset in a first direction]; a plurality of spring pins within the substrate and elongated in the first direction [Figures 1-2, 5, a plurality of pins within the substrate 260 is shown]; a first portion of the plurality of spring pins comprising a first inductance [Figures 1-2, a first portion includes a first inductance].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “a second portion of the plurality of spring pins comprising a second inductance higher than the first inductance, wherein the first portion comprises a conductive region separated from the first surface by a dielectric material” in combination with other limitations of the claim.
11.	Claims 23-24 are also allowed as they further limit claim 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/NEEL D SHAH/Primary Examiner, Art Unit 2868